Fourth Court of Appeals
                                        San Antonio, Texas
                                               March 25, 2022

                                            No. 04-22-00173-CV

                                         IN RE KATE SOULSBY

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Luz Elena D. Chapa, Justice
                 Beth Watkins, Justice

        On March 7, 2022, the trial court held a hearing resulting in the disqualification of the
Relator as the attorney of record for a party in the underlying proceeding (the “March 7
hearing”). On March 25, 2022, the Relator filed a petition for writ of mandamus complaining of
an order that resulted from the hearing conducted on March 7, 2022. Relator also filed a motion
asking this court to stay the underlying proceedings. On March 23, 2022, the trial court denied
Relator’s motion for reconsideration (the “March 23 hearing”). The Respondent ordered a three-
day special setting to begin on March 28, 2022, at 8:30 a.m. for Temporary Orders and Motion to
Strike Intervention.

        An exhibit identified as the Judges’ Notes and attached to the petition indicates the trial
court ordered, “Kate Soulsby shall be disqualified from representing any party contrary to mom’s
interest in the case and is prohibited from conferring with any subsequent attorneys on the
matter.”

      We ORDER Relator to file, no later than April 4, 2022 the reporter’s record from the
March 23, 2022 hearing.

        We GRANT the motion for temporary emergency relief. Further proceedings in the trial
court are STAYED pending further order of this court.


           It is so ORDERED on March 25, 2022.


1
 This proceeding arises out of Cause No. 2019-CI-23835, styled In The Interest of E.R.S., A Child, pending in the
288th Judicial District Court, Bexar County, Texas. The Honorable Mary Lou Alvarez presided over the issue in this
proceeding.